UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-2309


DELALI GERTRUDE WEST, a/k/a Marie-Madeleine Nguema Ntsame,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 27, 2009            Decided:   September 10, 2009


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Rev. Uduak J. Ubom, Washington, D.C., for Petitioner.   Tony
West, Assistant Attorney General, John S. Hogan, Senior
Litigation Counsel, Kiley L. Kane, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Delali Gertrude West, a native and citizen of Togo,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)        dismissing     her    appeal      from   the   immigration

judge’s     denial     of    her    requests      for    asylum,      withholding    of

removal, and protection under the Convention Against Torture.

             West first argues that the Board and the immigration

judge     erred   in    concluding        that    her    asylum      application    was

untimely    filed.          She    contends      that   she    established     changed

circumstances     to    excuse      her    failure      to    file   the   application

within one year of her arrival in the United States.                          We lack

jurisdiction to review this determination, however, pursuant to

8 U.S.C. § 1158(a)(3) (2006), even in light of the passage of

the REAL ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 231.                          See

Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir.), petition for

cert.     filed   (Aug.       11,    2009)       (No.    09-194).          Given    this

jurisdictional bar, we cannot review the underlying merits of

West’s asylum claim.              Accordingly, we dismiss this portion of

her petition for review.

             West also contends that the Board and the immigration

judge erred in denying her request for withholding of removal.

“Withholding of removal is available under 8 U.S.C. § 1231(b)(3)

if the alien shows that it is more likely than not that her life

or freedom would be threatened in the country of removal because

                                            2
of her race, religion, nationality, membership in a particular

social group, or political opinion.”                    Gomis, 571 F.3d at 359;

see 8 U.S.C. § 1231(b)(3) (2009).                  Based on our review of the

record, we find that substantial evidence supports the denial of

West’s request for withholding of removal.

             We also find that substantial evidence supports the

finding that West failed to meet the standard for relief under

the    Convention    Against     Torture.         To    obtain     such    relief,    an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”        8 C.F.R. § 1208.16(c)(2) (2009).                  We find that

West failed to make the requisite showing before the immigration

court.

             Accordingly,      we   dismiss       the   petition     for    review    in

part and deny the petition for review in part.                     We dispense with

oral    argument    because      the      facts   and    legal     contentions       are

adequately    presented     in      the    materials      before    the    court     and

argument would not aid the decisional process.



                                                       PETITION DISMISSED IN PART
                                                               AND DENIED IN PART




                                            3